         CASE 0:20-cv-00743-PJS-KMM Doc. 35 Filed 08/04/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Danielle K.,                                                 Case No. 20-cv-743 (PJS/KMM)

                       Plaintiff,

 v.                                                                 ORDER

 Kilolo Kijakazi, Acting Commissioner of
 Social Security,

                       Defendant.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Katherine Menendez, dated July 16, 2021. [ECF No. 34]. Based

on the Report and Recommendation of the Magistrate Judge, on all of the files, records, and

proceedings herein, the Court now makes and enters the following Order:

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment [ECF No.

27] is DENIED; and Defendant’s Motion for Summary Judgment [ECF No. 31] is GRANTED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: 8/4/21                                               BY THE COURT:

                                                           s/Patrick J. Schiltz
                                                           Patrick J. Schiltz
                                                           United States District Judge
